| xGOTHARD, Judge,
dissenting.
I dissent. In granting the summary judgment the trial court made credibility determinations which are inappropriate in a hearing on a motion for summary judgment. With this dissent, I make no comment on the reasonableness of the trial court’s findings of fact, or on the likelihood of plaintiffs success at trial. However, because I believe issues of material fact were presented by conflicting evidence produced at the hearing on the *369motion for summary judgment, I find that the trial court erred in granting the motion.